UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51753 LIGHTLAKE THERAPEUTICS INC. (Exact name of Registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 86 Gloucester Place, Ground Floor Suite, London, England W1U 6HP (Address of principal executive offices) (Zip Code) Registrant’s telephone number: 44 (0) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained herein, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o Noþ The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common stock was last sold as of the last business day of the registrant’s most recently completed fiscal year was $14,368,022 As of July 31, 2012, the registrant had 126,083,416 shares of common stock issued and outstanding. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Description of Business 3 Item 1A. Risk Factors 6 Item 2. Description of Property 7 Item 3. Legal Proceedings 7 Item 4. Submission of Matters to a Vote of Securities Holders 7 PART II Item 5. Market for Common Equity and Related Stockholder Matters 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 8. Financial Statements 10 Item 9. Changes In and Disagreements With Accountants on Financial Disclosure 11 Item 9A. Controls and Procedures 11 PART III Item 10. Directors and Executive Officers 13 Item 11. Executive Compensation 14 Item 12. Security Ownership of Certain Beneficial Owners and Management 15 Item 13. Certain Relationships and Related Transactions 15 Item 14. Principal Accountant Fees and Services 15 PART IV Item 15. Exhibits 16 SIGNATURES 17 Table of Contents FORWARD LOOKING STATEMENTS Statements contained herein, which are not historical facts, are forward-looking statements as a term defined by the Private Securities Litigation Reform Act of 1995.Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, forward-looking statements are subject to risks and uncertainties that could cause actual results to differ from those projected.The Company cautions investors that any forward-looking statements made by the Company are not guarantees of future performance and actual results may differ materially from those in the forward-looking statements. Such risks and uncertainties include without limitation: established competitors who have substantially greater financial resources and operating histories, regulatory delays or denials, ability to compete as a start-up company in a highly competitive market and access to sources of capital. The following discussion and analysis should be read in conjunction with our financial statements and notes thereto included elsewhere in this form 10-K.Except for the historical information contained herein, the discussion in this form 10-K contains certain forward-looking statements that involve risk and uncertainties, such as statements of plans, objectives, expectations and intentions.The cautionary statements made in this form 10-K should be read as being applicable to all related forward-looking statements wherever they appear in this form 10-K.The Company's actual results could differ materially from those discussed here. PART I ITEM 1. DESCRIPTION OF BUSINESS Lightlake Therapeutics, Inc. is an early stage biopharmaceutical company using its expertise in opioid antagonists to develop innovative treatments for common addictions and related disorders.Currently we are focused on developing a treatment for overweight and obese patients with Binge Eating Disorder, which is thought to be the most common eating disorder in the US today, and a treatment for patients with Bulimia Nervosa, which is a condition estimated to be affecting up to five million people in the US at this time.For our future endeavors, we have patents that will allow us to widen our product pipeline to address patients with addictions to opioid painkillers, methadone, cocaine and amphetamine In April 2012 Lightlake completed a Phase II clinical trial in Helsinki, Finland to investigate the use of the opioid antagonist naloxone deliveredintra-nasally as a treatment for Binge Eating Disorder.Our approach is unique, through using a single agent with known safety, delivered intra-nasally, in response to behavioral stimuli. The science we are using to develop a treatment for Binge Eating Disorder is derived from the “Sinclair Method,” for the treatment of alcohol dependency, which was developed by our Chief Science Officer, Dr. David Sinclair.In 1990, Dr. Sinclair discovered that the opioid antagonist naltrexone, when used correctly in the presence of drinking alcohol, resulted in a 78% success rate, with patients abstaining from alcohol or consumingit at safe levels.In 1989, Dr. Sinclair patented his "Method for Treating Alcohol Drinking Responses,” also known as the “Sinclair Method,” and in 1994, the FDA approved the use of naltrexone as a treatment for alcohol dependency .Since then, this form of treatment has been used by medical practices around the globe as an effective treatment for alcoholism. Similar to how an alcoholic tends to perceive and consume alcohol, patients suffering from Binge Eating Disorder typically exhibit a lack of control eating foods typically high in sugar, fat or salt, are preoccupied with eating these types of foodsand are able to override the feeling of fullness.When these patients eat foods with high levels of sugar, salt or fat, the opioidergic system is activated, which causes the firing of the neurons that release endorphins. The endorphins then bind to opioid receptors on other neurons and activate these opioid receptors, which reinforces the addictive behavior.By blocking these opioid receptors with an opioid antagonist, the effect these endorphins have each time these foods are eaten is counteracted. We consider naloxone the optimal opioid antagonist to address Binge Eating Disorder as naloxone remains in the brain for two hours, which covers the duration of a typical binge.Long-lasting opioid antagonists like naltrexone and nalmefene are sufficient for treating alcoholism and drug addiction, but the short-acting opioid antagonist naloxone however works to selectively remove only unhealthy eating responses. Furthermore, the long-acting opioid antagonists are associated with a loss of libido, loss of interest in exercising, as well as affecting other endorphin-related behaviors. 3 Table of Contents Lightlake commenced a randomized double blind placebo controlled Phase II trial investigating the use of naloxone intra-nasally as a treatment for Binge Eating Disorder in the third quarter of 2011. 127 patients meeting the criteria for Binge Eating Disorder were randomly selected from over 900 applicants wanting to participate.While each patient was randomized to take either intranasal naloxone or a placebo nasal spray, there were no other restrictions, counseling or compulsory participation in any diet or exercise program. Lightlake Therapeutics, Inc. contracted the Phase II trial operations to Lightlake Sinclair of Helsinki Finland. The results from this study are very encouraging, whereby patients receiving naloxone demonstrated a significant reduction over placebo in reducing bingeing. In addition, the naloxone group lost weight in the second half of the study, and it would appear that patients with the highest BMI tended to reduce their bingeing the most. We now aim to collaborate with other parties to progress our drug development program for Binge Eating Disorder. .We have identified suitable centers in the US and have plans for Imperial College London, United Kingdom, to be a major site for the EU.We currently have agreements to collaborate with Celesio AG and Lloyds Pharmacy, and we will pursue pharma relationships over the next 12 months to provide funding and strategic relationships that will help us reach key milestones.At this point, theteam will be strengthened accordingly.During the next year we aim to broaden our product pipeline, and anticipate commencing further trials based on our existing as well as potential patents that relate to the use of opioid antagonists.In particular, we are looking to commence Phase II trials to investigate an opioid antagonist-based treatment for Bulimia Nervosa at Kings College London as soon as possible. We are confident that we can apply the same science to develop a treatment for this condition. PRINCIPAL PRODUCTS OR SERVICES AND MARKETS GENERAL INFORMATION The Company was incorporated in the State of Nevada on June 21, 2005, as Madrona Ventures, Inc. and on September 16, 2009, the Company changed its’ name to Lightlake Therapeutics, Inc.The Company’s fiscal year end is July 31 and is a Development Stage Company.Lightlake Therapeutics Inc. is an early stage biopharmaceutical company, currently developing a new approach for the treatment of overweight and obese patients with Binge Eating Disorder. Our strategy is to develop treatments to addictions and related disorders based on our expertise using opioid antagonists. During the second quarter ended January 31, 2012, Lightlake carried out operations to utilize the patent and patent applications it acquired on August 24, 2009, the Company acquired European Patent EP1681057B1 and US Patent Application 11/031,534.The Company was informed on October 15, 2010, that the US Patent application was approved. The company has successfully completed the Phase II Binge Eating Disorder Trial. In November 2009, Lightlake’s clinical trial team in Helsinki, Finland was granted ethical approval to begin screening subjects for the Phase II clinical trials of the opioid antagonist-based nasal spray treatment for Binge Eating Disorder.From the approximately 900 people who contacted Lightlake wanting to participate in these trials, 298 of these applicants had gene samples analyzed and 138 subjects were subsequently selected. Of these, 127 entered the trial. On May 6, 2010, Lightlake was granted ethical approval for the Phase II trials.A preliminary meeting with the FIMEA Regulatory Authority was held on May 7, 2010 and their requirements for approval were obtained.Moreover, these trials were supervised under the direction of trial coordinator Professor Hannu Eero Rafael Alho, Professor of Addiction Medicine at the University of Helsinki.Crown CRO, a Finnish research organization providedthe external validation for the Phase II trial. Our plan of operation for the next twelve months is to progress our drug development program for Binge Eating Disorder, based on the patents that were acquired by Lightlake from Dr. David Sinclair in exchange for 20,333,333 restricted common shares on August 24, 2009.In addition, we are looking to commence Phase II trials of an opioid antagonist-based treatment for Bulimia Nervosa. 4 Table of Contents On November 29, 2010, the Company announced Dr. Michael Sinclair, a seasoned healthcare executive, as the Company’s new Executive Chairman.His experience and capability in the healthcare industry is invaluable for Lightlake. On December 16, 2010, the Company announced it had acquired US Patent 5,587,381, entitled: “Method for Terminating Methadone Maintenance through Extinction of the Opiate-taking Responses,” using an opioid antagonist as treatment.The patent was acquired for 7,116,667 warrants to purchase the Company’s common stock at a price of $0.25 per share.The issuance date of these warrants was November 29, 2010 and they expire in 5 years.The potential to expand the product pipeline into this area is important progress for Lightlake as the Company aims to leverage its’ capabilities into new therapeutic areas in the future. On December 29, 2010, the Company announced that it had appointed Mary K. Pendergast J.D., LL.M., as its advisor for Regulatory and Strategic Matters.She is President of Pendergast Consulting, a legal and regulatory consulting firm founded in 2003.Her background consists of a distinguished pedigree in her field including serving as Deputy Commissioner and Senior Advisor at the U.S. Food and Drug Administration.Her appointment is a significant addition to the team as her expertise as well as her wealth of knowledge will assist Lightlake in navigating through an increasingly challenging regulatory environment. On October 15, 2010, Lightlake was informed by the Examiner at the US Patent office that our US Patent Application, 11/031,534, was approved, and that our U.S. patent would be granted.On March 22, 2011 our Patent was officially issued—the Patent number is: 7,910,599. We shortly anticipate launching Phase II trials to investigate the application of our technology as a treatment for Bulimia Nervosa, and we are seeking funding to facilitate these trials launch.We have made arrangements with Kings College London, UK, to conduct these trials at the institution.In working with Kings College, which has an internationally renowned eating disorder unit, we believe that we will considerably strengthen our already distinguished research and development team.Professor Janet Treasure, head of the Eating Disorders Unit at the South London and Maudsley NHS Trust and author of several well-regarded books on eating disorders, and Professor Ulrike Schmidt, a consultant psychiatrist for the Eating Disorders Service and a fellow of the Academy for Eating Disorders, will serve as tremendous guides for these Phase II trials. On April 17, 2012, the Company appointed Mr. Kevin A. Pollack to its board of directors.Mr. Pollack is a Managing Director at Paragon Capital, an investment firm based in New York City, and also the President of Short Hills Capital LLC, a FINRA broker-dealer based in New York City. He previously specialized in corporate finance and mergers and acquisitions at Banc of America Securities, and he also practiced corporate, securities and mergers and acquisitions law at Sidley Austin (formerly Brown & Wood), a global law firm. Mr. Pollack graduated magna cum laude from The Wharton School of the University of Pennsylvania and holds J.D. and M.B.A. degrees from Vanderbilt University, where he graduated with Beta Gamma Sigma honors. We also expect to develop partnerships with leading addiction institutions in an effort to commence an overdose program that will further leverage our expertise using opioid antagonists by applying a novel technique to enhance the current treatment for overdose. We have not attained profitable operations and are dependent upon obtaining financing. We anticipate that additional funding will be required in the form of equity financing from the sale of our common stock.However, we may not be able to raise sufficient funding from the sale of our common stock to fund our operations. There has been no bankruptcy, receivership or similar proceeding. There have been no material reclassifications, mergers, consolidations, or purchase or sale of a significant amount of assets not in the ordinary course of business. We are required to comply with all regulations, rules and directives of governmental authorities and agencies applicable to the clinical testing and manufacturing of pharmaceutical product. We are required to apply for or have any government approval for our products or services. 5 Table of Contents PLAN OF OPERATION We now aim to collaborate with other parties to progress our drug development program for Binge Eating Disorder. We have identified suitable centers in the US and have plans for Imperial College London, United Kingdom, to be a major site for the EU.We currently have agreements to collaborate with Celesio AG and Lloyds Pharmacy, and we will pursue pharma relationships over the next 12 months to provide funding and strategic relationships that will help us reach key milestones.At this point, the management team will be strengthened accordingly.During the next year we aim to broaden our product pipeline, and anticipate commencing further trials based on our existing as well as potential patents that relate to the use of opioid antagonists.In particular, we are looking to commence Phase II trials to investigate an opioid antagonist-based treatment for Bulimia Nervosa at Kings College Londonas soon as possible, as we are confident that we can apply the same science to develop a solution for this condition. We anticipate that additional funding will be required in the form of equity financing from the sale of our common stock or loans from our directors or shareholders.However, we may not be able to raise sufficient funding from the sale of our common stock to fund any future development. EMPLOYEES As of July 31, 2012 we have six permanent employees.In addition, we have numerous outside consultants that are not on payroll. REPORTS TO SECURITIES HOLDERS We will provide an annual report that includes audited financial information to our shareholders.We will make our financial information equally available to any interested parties or investors through compliance with the disclosure rules of Regulation S-K for a small business issuer under the Securities Exchange Act of 1934, including filing Form 10K annually and Form 10Q quarterly.In addition, we will file Form 8K and other proxy and information statements from time to time as required.We do not intend to voluntarily file the above reports in the event that our obligation to file such reports is suspended under the Exchange Act.The public may read and copy any materials that we file with the Securities and Exchange Commission, ("SEC"), at the SEC's Public Reference Room at treet NE, Washington, DC 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site (http://www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. ITEM 1A.RISK FACTORS WE ARE A DEVELOPMENTAL STAGE COMPANY AND EXPECT TO INCUR SIGNIFICANT OPERATING LOSSES FOR THE FORESEEABLE FUTURE. We were incorporated on June 21, 2005.The Company operates as an early stage biopharmaceutical company focusing on developing new and innovative solutions to obesity and eating disorders.We have not generated any revenues as of the date of this report.The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the clinical trials that will be conducted and on the development of new solutions to obesity and eating disorders.These potential problems include, but are not limited to, unanticipated problems relating to the clinical trials, changes in the regulatory landscape and additional costs and expenses that may exceed current budget estimates for the completion of the trials.Prior to completion of our Phase III clinical trials, we anticipate that we will incur increased operating expenses without realizing any revenues.We expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate funding, we will not be able to earn profits or continue operations. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and it is doubtful that we will generate any operating revenues or ever achieve profitable operations.If we are unsuccessful in addressing these risks, our business will most likely fail. 6 Table of Contents OUR INDEPENDENT AUDITOR HAS ISSUED AN AUDIT OPINION FOR LIGHTLAKE THERAPEUTICS, INC. WHICH INCLUDES A STATEMENT DESCRIBING OUR GOING CONCERN STATUS. OUR FINANCIAL STATUS CREATES A DOUBT WHETHER WE WILL CONTINUE AS A GOING CONCERN. THE TRADING IN OUR SHARES IS REGULATED BY SECURITIES AND EXCHANGE COMMISSION RULE 15G-9 WHICH ESTABLISHED THE DEFINITION OF A "PENNY STOCK." Our shares are defined as a Penny Stock under the Securities and Exchange Act of 1934, and rules of the Commission. The Exchange Act and such penny stock rules generally impose additional sales practice and disclosure than certain accredited investors who are, generally, institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 ($300,000 jointly with spouse), or in transactions not recommended by the Broker-Dealer.For transactions covered by the penny stock rules, a Broker-Dealer must make a suitability determination for each purchaser and receive the purchaser's written agreement prior to the sale.In addition, the Broker-Dealer must make certain mandated disclosures in penny stock transactions, including the actual sale or purchase price and actual bid and offer quotations, the compensation to be received by the Broker-Dealer and certain associated persons, and deliver certain disclosures required by the Commission.Consequently, the penny stock rules may make it difficult for our shareholders to resell any shares, if at all. WE WILL INCUR ONGOING COSTS AND EXPENSES FOR SEC REPORTING AND COMPLIANCE. WITHOUT REVENUE WE MAY NOT BE ABLE TO REMAIN IN COMPLIANCE, MAKING IT DIFFICULT FOR INVESTORS TO SELL THEIR SHARES, IF AT ALL. Our shares are quoted on the OTC Market under the symbol "LLTP".To be eligible for quotation, issuers must remain current in their filings with the SEC. In order for us to remain in compliance we will require cash to cover the cost of these filings, which could comprise a substantial portion of our available cash resources.If we are unable to remain in compliance it may be difficult for our shareholders to resell any shares, if at all. ITEM 2. DESCRIPTION OF PROPERTY We do not currently own any property.We are currently utilizing space at 86 Gloucester Place, London, Englandfor our corporate offices.We believe that the current premises are sufficient for our needs at this time. We currently have no investment policies as they pertain to real estate, real estate interests or real estate mortgages. ITEM 3. LEGAL PROCEEDINGS We are not currently involved in any legal proceedings nor do we have any knowledge of any threatened litigation. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITIES HOLDERS No matters were submitted to a vote of security holders during the year ended July 31, 2012. 7 Table of Contents PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Since April 2007, our common stock has been listed for quotation on the OTC Market under the symbol LLTP.Our 52 week range in our share price was $0.043 -0.55. SHARES AVAILABLE UNDER RULE 144 A total of 36,255,000 shares of our common stock are available for resale to the public after July 2012, in accordance with the volume and trading limitations of Rule 144 of the Act.In general, under Rule 144 as currently in effect, a person who has beneficially owned shares of a company's common stock for at least six months is entitled to sell within any three month period a number of shares that does not exceed the greater of: 1.1% of the number of shares of the company's common stock then outstanding; or 2.The average weekly trading volume of the company's common stock during the four calendar weeks preceding the filing of a notice on Form 144 with respect to the sale. Sales under Rule 144 are also subject to manner of sale provisions and notice requirements and to the availability of current public information about the Company. Under Rule 144(k), a person who is not one of the company's affiliates at any time during the three months preceding a sale, and who has beneficially owned the shares proposed to be sold for at least two years, is entitled to sell shares without complying with the manner of sale, public information, volume limitation or notice provisions of Rule 144. As of the date of this report, persons who are our affiliates hold 28,805,000 of the 36,255,000 shares that may be sold pursuant to Rule 144. HOLDERS As of July 31, 2012, we have 126,083,416 Shares of $0.001 par value common stock issued and outstanding held by 106 shareholders of record.We have no other classes of shares authorized for issuance. DIVIDENDS There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends.The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: 1.We would not be able to pay our debts as they become due in the usual course of business; or 2.Our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends, and we do not plan to declare any dividends in the foreseeable future. 8 Table of Contents ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RESULTS OF OPERATIONS We have generated no revenue since our inception on June 21, 2005 and have incurred $23,886,576 in operating expenses, which have resulted in overall accumulated losses of $23,928,895 through July 31, 2012. The following table provides selected financial data about our company for the years ended July 31, 2012 and 2011. Balance Sheet Data: 07/31/12 7/31/11 Cash $ $ Total assets $ $ Total liabilities $ $ Shareholders' (deficit) $ ) $ ) There was $3,460,402 provided by financing activities for the year ended July 31, 2012. GOING CONCERN Lightlake Therapeutics Inc. is a Development Stage Enterprise.Our independent auditor has issued an audit opinion, which includes a statement expressing substantial doubt as to our ability to continue as a going concern. LIQUIDITY AND CAPITAL RESOURCES Our cash balance at July 31, 2012 was $20,423together with $663,694 outstanding liabilities.If we experience a shortage of funds prior to generating revenues from operations we may utilize funds from our Director, who has informally agreed to advance funds to allow us to pay for operating costs, however he has no formal commitment, arrangement or legal obligation to advance or loan funds to us.Management believes that our current cash balance will not be sufficient to fund our operations for the next twelve months. PLAN OF OPERATION Our plan of operation for the next twelve months is to pursue the Phase II clinical trials in Helsinki, Finland on the user patents that were acquired August 24, 2009, as well commence Phase II trials of on an opioid antagonist-based treatment for Bulimia Nervosa In the first quarter of 2011, we commenced a randomized, double blind placebo controlled trial in Helsinki, Finland to investigate the use of naloxone intra-nasally as a treatment for Binge Eating Disorder.We expect that these trials will take six months to complete and we aim for these trials to be FDA compliant.Patient selection for the Phase II trial was completed, with a total of 127 individuals recruited. We intend to collaborate with other parties to progress to and fund Phase III. We anticipate that the Phase III trials will be held at centers in North America and at Imperial College London, United Kingdom and other international institutions, including.We currently have agreements to collaborate with Celesio AG and Lloyds Pharmacy, and we will further pursue similar relationships over the next 12 months that will provide funding and strategic relationships to help us reach key milestones.At this point the team will be strengthened accordingly.During the next year we aim to broaden our product pipeline, and anticipate acquiring additional patents that relate to the use of opioid antagonists. In particular, we anticipate launching Phase II trials to investigate the application of our technology as a treatment for Bulimia Nervosa, and we are seeking funding to facilitate these trials launch.We have made arrangements with Kings College London, UK, to conduct these trials at the institution. We anticipate that additional funding will be required in the form of equity financing from the sale of our common stock or loans from our directors or shareholders.However, we may not be able to raise sufficient funding from the sale of our common stock to fund any future development. OFF-BALANCE SHEET ARRANGEMENTS We have no off-balance sheet arrangements. 9 Table of Contents ITEM 8. FINANCIAL STATEMENTS Lightlake Therapeutics, Inc. (Formerly Known as Madrona Ventures, Inc.) (a Development Stage Enterprise) Financial Statements For the years ended July 31, 2012 and 2011 and From Inception (July 21, 2005) to July 31, 2012 10 Table of Contents Lightlake Therapeutics, Inc. Index to Financial Statements July 31, 2012 and 2011 Page Number Financial Statements: Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of July 31, 2012 and 2011 F-3 Statements of Operations for the years ended July 31, 2012 and 2011and from Inception (July 25, 2005) to July 31, 2012 F-4 Statement of Shareholders' Equity (Deficit)and from Inception (July 25, 2005) to July 31, 2012 F-5 Statement of Cash Flows for the years ended July 31, 2012 and 2011and from Inception (July 25, 2005) to July 31, 2012 F-6 Notes to Financial Statements F-7 to F-19 F-1 Table of Contents Peter Messineo Certified Public Accountant 1982 Otter Way Palm Harbor FL 34685 peter@pm-cpa.com T727.421.6268F727.674.0511 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Lightlake Therapeutics, Inc.: I have audited the balance sheets of Lightlake Therapeutics, Inc. as of July 31, 2012 and 2011 and the related statement of operations, changes in stockholder’s deficit, and cash flows for the years then ended and for the period June 21, 2005 (date of inception) through July 31, 2012.These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audits. I conducted my audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audits to obtain reasonable assurance about whether the financial statements were free of material misstatement.The Company was not required to have, nor was I engaged to perform, an audit of its internal control over financial reporting.My audit included consideration of internal control over financial reporting as a basis for designing audit procedures that were appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, I express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audits provide a reasonable basis for my opinion. In my opinion, the financial statements, referred to above, present fairly, in all material respects, the financial position of Lightlake Therapeutics, Inc. as of July 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended and for the period June 21, 2005 (date of inception) through July 31, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has no revenues from operation, has not emerged from the development stage, has had recurring losses resulting in accumulated deficit, negative cash flows from operations and is requiring additional traditional financing or equity funding to commence its operating plan.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Further information and management’s plans in regard to this uncertainty were also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Peter Messineo, CPA Palm Harbor, Florida October 29, 2012 F-2 Table of Contents Lightlake Therapeutics, Inc. ( a Development Stage Enterprise) Balance Sheets As of July 31, Assets Current assets Cash and cash equivalents $ $ Total current assets Other assets Patents and patent applications (net of accumulated amortization) Total assets $ $ Liabilities and Shareholders' Deficit Liabilities Accounts payable and accrued liabilities $ $ Accrued salaries and wages Due to related party Convertible notes payable (Net of Debt Discounts) - Derivative liability - Total liabilities Stockholders' equity (deficit) Common stock; par value $0.001; 200,000,000 shares authorized; 126,083,416 shares issued and outstanding at July 31, 2012 and 76,976,333 shares issued and outstanding at July 31, 2011 Additional paid-in capital Accumulated deficit during the development stage ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity(deficit) $ $ The accompanying notes are an integral part of these unaudited financial statements. F-3 Table of Contents Lightlake Therapeutics, Inc. (a Development Stage Enterprise) Statements of Operations For the years ended, July 31, 2012 and 2011 and the period From inception (June 21, 2005) to July 31, 2012 For the From Inception Years Ended (June 21, 2005) July 31, to July 31, Revenues $
